UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
RAYMOND MCCOY,                     )
                                   )
          Petitioner,              )
                                   )
       v.                          )   Civil Action No. 14-0923 (RBW)
                                   )
WARDEN THOMAS,                     )
                                   )
          Respondent.              )
__________________________________ )


                                  MEMORANDUM OPINION

       The petitioner, proceeding pro se, seeks issuance of a writ of habeas corpus under 28

U.S.C. § 2254. He challenges the verdicts returned against him by a jury of the Superior Court

of the District of Columbia on the grounds that he received ineffective assistance of counsel both

at trial and on direct appeal to the District of Columbia Court of Appeals (“DCCA”). See

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody

(“Pet.”) at 4, ECF No. 1. The government contends that the petition should be denied because it

lacks merit. Government’s Response to Petitioner’s Pro Se Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus (“Gov’t’s Resp.”) at 1, ECF No. 13. Under District of Columbia law, the

Court lacks jurisdiction over the petitioner’s challenge to trial counsel’s alleged ineffectiveness,

and the Court finds the claim arising from appellate counsel’s alleged ineffectiveness

unsupported. Consequently, the petition will be denied for the reasons explained below.

                                       I. BACKGROUND

       Following a jury trial in Superior Court, the petitioner was convicted of first-degree

premeditated murder while armed, possession of a firearm during a crime of violence, and



                                                  1
carrying a pistol without a license. Pet. at 1, 5. He was sentenced on September 12, 2008, to a

prison term of thirty-five years, followed by five years of supervised release. See id.; Gov’t’s

Resp. at 3. The events underlying the convictions are summarized as follows:

          On October 28, 2004, McCoy shot and killed Imtiaz Mohammed with a .45-
          caliber pistol as Mohammed sat in the driver's seat of his rental car, which
          was parked on the 800 block of Rittenhouse St., N.W. That fact was
          undisputed. McCoy claimed and testified that he acted in self-defense. The
          government claimed that the act was premeditated murder.

McCoy v. United States, No. 08-CF-1360, Memorandum Opinion and Judgment (D.C. July 21,

2011) (“DCCA July 21 Mem. Op. and J.”) at 1, ECF No. 2 at 34. 1 In addition to the petitioner’s

testimony, the jury considered that of the medical examiner and two bystanders. See Gov’t’s

Resp. at 1-3 (recounting the trial evidence).

       The DCCA affirmed the petitioner’s convictions in the July 21, 2011 Memorandum

Opinion, finding, among other things, that “[t]he government presented substantial evidence at

trial refuting McCoy’s claim of self-defense,” DCCA July 21 Mem. Op. and J. at 4, and that

“[t]he government’s evidence was substantial[,]” id. at 7. The petitioner filed a motion pursuant

to D.C. Court of Appeals Rule 41(f) in the DCCA to recall the mandate affirming the

convictions, and he filed a petition in the United States Supreme Court for a writ of certiorari,

which was denied on October 12, 2012. Gov’t’s Resp. at 3-4. In the recall motion, the petitioner

claimed that appellate counsel was ineffective for failing to file a motion under D.C. Code § 23-

110 (2001) based on ineffective assistance of trial counsel. A Motion to Recall the Mandate

Under D.C. Rule of Appella[te] Procedure [ ] 41 (“Recall Mot.”) at 59-71, ECF No. 2. The

petitioner claimed that trial counsel was ineffective for “fail[ing] to cross[-examine a]
1
    The ninety-three pages comprising ECF No. 2 include the petitioner’s Memorandum of Law
in Support of Motion Pursuant to 28 U.S.C. § 2254 and multiple exhibits that are neither marked
for identification purposes nor clearly separated. Thus, when citing the petitioner’s exhibits, the
Court will initially provide the document’s caption and its location utilizing the page numbers
automatically assigned by the Court’s electronic case filing system.

                                                  2
government witness correctly, call [the decedent’s girlfriend as a ] defense witness and move for

a mistrial or other-wise [sic] seek rel[ie]f (e.g., re-argument or curative instruction) after the

government[’]s rebuttal[.]” Recall Mot. at 2, ECF No. 2 at 60.

       The DCCA denied the petitioner’s recall motion “on the merits.” McCoy v. United

States, No. 08-CF-1360 (D.C. Sept. 9, 2013) (per curiam) (“Sept. 9, 2013 Order”), ECF No. 2 at

44. The DCCA first quoted Watson v. United States, 536 A.2d 1056, 1060-61 (D.C. 1987) (en

banc) for the proposition that the petitioner had not “carrie[d] the heavy burden of setting forth in

detail, ‘chapter and verse,’ a persuasive, factually based argument for recalling the mandate.”

The Court then stated:

           Further, counsel’s decision to not file a D.C. Code § 23-110 motion will be
           considered ineffective assistance only if the filing of such a motion would
           have been meritorious. . . . Finally, many of the issues raised in appellant's
           motion fall within the purview of tactical decisions and, without a showing
           of prejudice that we find has not been established in this case, do not
           provide a basis for establishing ineffective assistance of trial counsel.

Id. (citation omitted). The petitioner filed this action in the United States District Court for the

Middle District of Pennsylvania, which in turn then transferred the case to this Court. May 28,

2014 Order, ECF No. 7.

                                         II. DISCUSSION

1. The Petitioner’s Ineffective Assistance of Trial Counsel Claim

       It is settled that unlike federal and state prisoners, “a District of Columbia prisoner has no

recourse to a federal judicial forum [to challenge a Superior Court conviction] unless the local

remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay, 794
F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986) (internal quotation marks omitted).

This is so because D.C. Code § 23-110 authorizes a District of Columbia prisoner to file a

motion “to vacate, set aside, or correct [a] sentence on any of four grounds” challenging its


                                                   3
constitutionality, Alston v. United States, 590 A.2d 511, 513 (D.C. 1991), and this local remedy

“has been found to be adequate and effective because it is coextensive with habeas corpus.”

Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992) (citing Garris, 794 F.2d at 725; Swain v.

Pressley, 430 U.S. 372, 377-82 (1977)).

       A motion under § 23-110 must therefore be filed in the Superior Court, and

           [an] application for a writ of habeas corpus in behalf of a prisoner who is
           authorized to apply for relief by motion pursuant to this section shall not be
           entertained by . . . any Federal . . . court if it appears . . . that the Superior
           Court has denied him relief, unless it also appears that the remedy by
           motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (“Section

23-110(g)’s plain language makes clear that it only divests federal courts of jurisdiction to hear

habeas petitions by prisoners who could have raised viable claims pursuant to section 23-

110(a).”). The petitioner’s claim of trial counsel ineffectiveness is reviewable under D.C. Code

§ 23-110. See Reyes v. Rios, 432 F. Supp. 2d 1, 3 (D.D.C. 2006) (“Section 23-110 provided the

petitioner with a vehicle for challenging his conviction based on the alleged ineffectiveness of

his trial counsel.”); Garmon v. United States, 684 A.2d 327, 329 n. 3 (D.C. 1996) (“A motion to

vacate sentence under [§] 23-110 is the standard means of raising a claim of ineffective

assistance of trial counsel.”). And the petitioner has not shown that this local remedy is

ineffective or inadequate to test the legality of his detention based on trial counsel’s alleged

ineffectiveness. Therefore, the Court finds this ground for relief jurisdictionally barred by D.C.

Code § 23-110(g).

2. The Petitioner’s Ineffective Assistance of Appellate Counsel Claim

       In Williams, the District of Columbia Circuit held that a District of Columbia prisoner’s

claim of ineffective assistance of appellate counsel could proceed in federal court under “the



                                                   4
standard set forth in 28 U.S.C. § 2254” because the claim was not cognizable under D.C. Code

§ 23-110. 586 F.3d at 1002; see id. at 998, 1000-01. Section 2254 codifies parts of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) —“the federal court’s

‘labyrinth’ collateral review procedure.” Head v. Wilson, 792 F.3d 102, 106 (D.C. Cir. 2015).

Section 2254 permits federal court review of a state court conviction after the petitioner has

exhausted his state remedies. § 2254(b)(1). “In the District of Columbia, challenges to the

effectiveness of appellate counsel are properly raised through a motion to recall the Court of

Appeals’ mandate” affirming the conviction. Reyes, 432 F. Supp. 2d at 3 (citing Watson, 536
A.2d at 1060; D.C. App. R. 41(c)); see also Williams, 586 F.3d at 1000 (noting that “D.C.

prisoners who challenge the effectiveness of appellate counsel through a motion to recall the

mandate in the D.C. Court of Appeals will get a second bite at the apple in federal court”). There

is no question that the petitioner has satisfied the exhaustion requirement; therefore, his

ineffective assistance of appellate counsel claim is properly before this Court.

       The Supreme Court has “time and again . . . instructed that AEDPA . . . erects a

formidable barrier to federal habeas relief for prisoners whose claims have been adjudicated in

state court.” White v. Wheeler, ___ U.S. ___, 136 S. Ct. 456, 460 (2015) (quoting Burt v. Titlow,

571 U.S. ___, ___, 134 S. Ct. 10, 16 (2013)). As applicable here, “if a state court has already

rejected an ineffective-assistance claim, a federal court may grant habeas relief only if the

decision was ‘contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.’” Yarborough v. Gentry, 540
U.S. 1, 5 (2003) (quoting 28 U.S.C. § 2254(d)(1)). Consequently, “if the state-court decision

was reasonable, it cannot be disturbed.” Hardy v. Cross, ___ U.S. ___, 132 S. Ct. 490, 495

(2011). And the Supreme Court advised that “[t]he ‘unreasonable application’ clause of



                                                  5
§ 2254(d)(1) applies when the ‘state court identifies the correct governing legal principle from

this Court's decisions but unreasonably applies that principle to the facts of the prisoner’s case’ .

. . in light of the record the court had before it.” Holland v. Jackson, 542 U.S. 649, 652 (2004)

(quoting Williams v. Taylor, 529 U.S. 362, 413 (2000) (other citations omitted)). Recently, the

Supreme Court reiterated:

               When the claim at issue is one for ineffective assistance of counsel
               . . . , AEDPA review is “doubly deferential,” Cullen v. Pinholster,
               563 U.S. 170, 190 (2011), because counsel is “strongly presumed
               to have rendered adequate assistance and made all significant
               decisions in the exercise of reasonable professional judgment,”
               Burt v. Titlow, 571 U.S. ––, ––, 134 S. Ct. 10, 17 (2013) . . . . In
               such circumstances, federal courts are to afford “both the state
               court and the defense attorney the benefit of the doubt.” Burt,
               supra, at ––, 134 S. Ct. at 13.

Woods v. Etherton, ___ U.S. ___, 136 S. Ct. 1149, 1151 (2016) (per curiam). In addition, “[i]n

challenging the decision of an appellate attorney to forego a particular issue on appeal where

others were presented, a defendant fights a particularly difficult battle, as he bears the burden of

‘showing that a particular nonfrivolous issue was clearly stronger than issues that counsel did

present.’” United States v. Brisbane, 729 F. Supp. 2d 99, 118 (D.D.C. 2010) (quoting Smith v.

Robbins, 528 U.S. 259, 288 (2000)).

       With the foregoing standard of review as its guide, the Court finds no grounds for issuing

the writ because the DCCA’s rejection of the petitioner’s appellate counsel ineffectiveness claim

was reasonable and in accordance with Supreme Court precedent. The standard for assessing an

ineffective assistance of counsel claim is set out in Strickland v. Washington, 466 U.S. 668

(1984), which although established in evaluating the performance of trial counsel applies equally




                                                  6
to appellate counsel’s performance, Smith v. Robbins, 528 U.S. 259, 285 (2000). 2 Thus, to

prevail on his ineffective assistance claim, the petitioner “must show that (1) his counsel’s

performance ‘fell below an objective standard of reasonableness,’ and (2) ‘there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Payne v. Stansberry, 760 F.3d 10, 13 (D.C. Cir. 2014) (quoting Strickland, 466
U.S. at 687-88, 694) (other citation omitted)). “The Strickland test does not require defendants

to show that the errors more likely than not altered the outcome in the case, but only that they

were sufficient to undermine confidence in the outcome.” Id. (citations, internal quotation

marks, and emphasis omitted).

       Here, the DCCA considered the petitioner’s initial and amended recall motions, the

government’s response, and the petitioner’s reply and concluded that the petitioner had satisfied

neither requirement of Strickland. Sept. 9, 2013 Order. Although the terse decision does not

specifically cite Strickland, the DCCA was clear that it was denying the recall motion “on the

merits,” that “many of the issues raised in [the] motion fall within the purview of tactical

decisions,” and that the petitioner had not made a “showing of prejudice.” Id. In addition, the

DCCA implicitly determined that the decision of appellate counsel “to not file a D.C. Code § 23-
2
     The petitioner “objects to the use of [the] Strickland standard and submits that [the DCCA’s
application of Strickland] is contrary to federal law.” Petitioner’s Objections to the
Government’s Response to Motion for Writ of Habeas Corpus Under 28 U.S.C. § 2254 at 5, ECF
No. 16. The petitioner posits that the standard set out in United States v. Cronic, 466 U.S. 648
(1984) is applicable. Id. But Cronic applies in those rare circumstances where “counsel entirely
fails to subject the prosecution’s case to meaningful adversarial testing” and is thus ineffective
per se. United States v. Gooch, 23 F. Supp. 3d 32, 39 (D.D.C. 2014) (quoting Bell v. Cone, 535
U.S. 685, 697 (2002) (other citation and internal quotation marks omitted)). The fact that the
petitioner has taken issue with trial counsel’s alleged failure to “cross[-examine a] government
witness correctly,” Recall Mot. at 2, ECF No. 2 at 60, actually undermines his argument for
applying Cronic. Furthermore, the record establishes that defense counsel did not sit idly at trial.
At the least, he moved pretrial to exclude certain evidence, preserved issues for appeal, and
shepherded the petitioner through his direct examination. See DCCA’s July 21, 2011 Mem. Op.
and J. at 2-3. Accordingly, the Court has no basis for analyzing the petitioner’s claims under
Cronic.

                                                 7
110 motion” raising trial counsel ineffectiveness did not amount to ineffective assistance because

such a motion would have been without merit. Id. The DCCA’s rationale for denying the recall

motion comported with its findings on direct appeal that the evidence used to convict the

petitioner was “substantial.” DCCA July 21 Mem. Op. and J. at 4, 7.

                                         CONCLUSION

        For the foregoing reasons, the Court concludes that (1) it lacks jurisdiction over the

petitioner’s claims based on trial counsel’s performance, and (2) the DCCA’s rejection of the

claims based on appellate counsel’s performance was neither unreasonable nor contrary to

Supreme Court precedent. Accordingly, the petitioner’s application for a writ of habeas corpus

is denied. 3



                                                      ________s/______________
                                                      Reggie B. Walton
DATE: June 16, 2016                                   United States District Judge




3
    A separate Order accompanies this Memorandum Opinion.

                                                  8